94 F.3d 651
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Eric J. HOLDEN, Petitioner-Appellant,v.Phillip BRIGGS, Department of Corrections, State of Alaska,Respondent-Appellee.
No. 95-35400.
United States Court of Appeals, Ninth Circuit.
Submitted Aug. 7, 1996.*Decided Aug. 12, 1996.

Before:  GOODWIN, BRUNETTI and KOZINSKI, Circuit Judges.


1
JUDGMENT ORDER**


2
The district court's dismissal of defendant's petition for habeas corpus is AFFIRMED.  Defendant failed to exhaust state remedies.  28 U.S.C. §§ 2254(b).  Defendant's failure to comply with Alaska's straightforward appellate procedures is not excusable under the circumstances,  see Harmon v. Ryan, 959 F.2d 1457, 1462 (9th Cir.1992), and defendant has not shown "cause" for his failure.   Wainwright v. Sykes, 433 U.S. 72, 87 (1977).



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3